Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated July 7, 2002. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 7 and 11-20 drawn to an invention nonelected with traverse in the reply filed on March 7, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1-5 and 10 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 111411377 (‘377).
	The rejection of claims 1-5 and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 111411377 (‘377) has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 1-5 and 10 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in 

the alternative, under 35 U.S.C. 103 as obvious over Bahadormanesh et al. (“Ni-P/Zn-Ni Compositionally Modulated Multilayer Coatings - Part 2: Corrosion and Protection Mechanisms,” Applied Surface Science (2018 Jun 1), Vol. 442, pp. 313-321).
	The rejection of claims 1-5 and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bahadormanesh et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections -35 USC § 103
I.	Claims 8 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over CN 111411377 (‘377) as applied to claims 1-5 and 10 above, and further in view of Morgan et al. (US Patent Application Publication No. 2018/0066375 A1).
The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over CN 111411377 (‘377) as applied to claims 1-5 and 10 above, and further in view of Morgan et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 6 and 8-9 have been rejected under 35 U.S.C. 103 as being unpatentable over Bahadormanesh et al. (“Ni-P/Zn-Ni Compositionally Modulated Multilayer Coatings - Part 2: Corrosion and Protection Mechanisms,” Applied Surface Science (2018 Jun 1), Vol. 442, pp. 313-321) as applied to claims 1-5 and 10 above, and further in view of Morgan et al. (US Patent Application Publication No. 2018/0066375 A1).
	The rejection of claims 6 and 8-9 have been rejected under 35 U.S.C. 103 as being 

unpatentable over Bahadormanesh et al. as applied to claims 1-5 and 10 above, and further in view of Morgan et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 1, 3-6, 8-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1
	line 10, “wherein the first current density is greater than the second current density” is new matter.
	Applicant’s specification discloses that:
The controller system 103, by way of the variable power supply 104, may apply a first electric current having a first current density (e.g., 125 amps per foot squared (ASF)) to the base metal layer 312 via the cathode 106 and the anode 108for a first predetermined period of time. The application of the first electric current may facilitate a chemical reaction between the electroplating solution 114 and the base metal layer 312, forming the first coating layer 314. Upon forming the first coating layer 314, the variable power supply may 104 apply a second electric current having a second current density (e.g., 25 ASF) to the first coating layer 314 for a second predetermined period of time (page 13, [0031]).

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the newly added limitation in 

amended claim 1. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).
	The 125 amps per foot squared (ASF) for the first current density and 25 ASF for the second current density are exemplary values and do not necessarily predict or suggest the scope or range of the first current density is greater than the second current density.

Claim Rejections - 35 USC § 103
I.	Claim(s) 1, 3-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (“Electrodeposited Multilayer Thin Films,” Annual Review of Materials Research (1994 Aug), Vol. 24, pp. 159-188).
	Regarding claim 1, Ross teaches a method of fabricating a laminated structure, the method comprising: 
• providing an object in an electroplating solution (= electrodeposited single-bath multilayers are made by deposition from an alloy electrolyte);
• forming a first layer on the object by applying a first electric current (= the spontaneous formation of layers or striations in electrodeposited films has often been observed) [page 161, lines 10-14], the first electric current being associated with a first current density (= a high current density or a low current density) [page 161, lines 32-34]; and 
• forming a second layer on the first layer by applying a second electric current (= the spontaneous formation of layers or striations in electrodeposited films has often been 

observed) [page 161, lines 10-14], the second electric current being associated with a second current density (= a high current density or a low current density) [page 161, lines 32-34], 
wherein each of the first layer and the second layer includes, at least in part, 
phosphorus (= for example, during the electrodeposition of nickel­phosphorus, a high current density promotes a nickel-rich deposit, while a low current density promotes a phosphorus-rich deposit) [page 161, lines 32-34].
The method of Ross differs from the instant invention because Ross does not disclose wherein the first current density is greater than the second current density.
Ross teaches that for example, during the electrodeposition of nickel­phosphorus, a high current density promotes a nickel-rich deposit, while a low current density promotes a phosphorus-rich deposit (page 161, lines 32-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Ross with wherein the first current density is greater than the second current density because using a high current density promotes a nickel-rich deposit. 
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 3, the method of Ross differs from the instant invention because Ross does not disclose wherein an amount of phosphorous in the first layer is greater than the second 
layer.

Ross teaches that for example, during the electrodeposition of nickel­phosphorus, a high current density promotes a nickel-rich deposit, while a low current density promotes a  phosphorus-rich deposit. Deposition with a periodically fluctuating current or potential is therefore expected to produce a deposit with layers of different compositions (page 161, lines 32-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified an amount of phosphorous in the first layer described by Ross with wherein an amount of phosphorous in the first layer is greater than the second layer because the current density is a result-effective variable and one having ordinary skill in the art has the skill to calculate the current density that would have determined the success of the desired reaction to occur, i.e., a high current density promotes a nickel-rich deposit, while a low current density promotes a phosphorus-rich deposit (MPEP § 2141.03).
	Regarding claim 4, Ross teaches forming a third layer on the second layer by applying a third electric current (= the electrodeposited multilayers) [page 161, line 27].
	The repetition of steps to provide the same results is well within the skill of one having ordinary skill in the art. The concept of duplication is not patentable.  St. Regis Paper Co. v. Bemis Co. Inc., 193 USPQ 8, 11 (7th Cir. 1977).  While this decision relates to the duplication of parts, there is no reason why such duplication cannot be extended to a process step.
Regarding claim 5, Ross teaches wherein the first layer is associated with a first thickness and the second layer is associated with a second thickness (= the individual  layer thicknesses) [page 164, line 2].

	Regarding claim 8, Ross teaches agitating the electroplating solution for a predetermined period of time (= however, practically all electrodeposited multilayers are made using modulation of the current or potential, which may be combined with a change in the agitation conditions) [page 161, lines 5-8].
	Regarding claim 10, Ross teaches applying the first electric current for a first duration; and applying the second electric current for a second duration (= the individual layer thicknesses are proportional to the current density, deposition time, and cathodic plating efficiency) [page 164, lines 2-5].

II.	Claim(s) 6, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross 
(“Electrodeposited Multilayer Thin Films,” Annual Review of Materials Research (1994 Aug), Vol. 24, pp. 159-188) as applied to claims 1, 3-5, 8 and 10 above, and further in view of Morgan et al. (US Patent Application Publication No. 2018/0066375 A1).
	Ross is as applied above and incorporated herein.
Regarding claim 6, the method of Ross differs from the instant invention because Ross does not disclose wherein the first thickness is greater than the second thickness.  
	Ross teaches that the individual layer thicknesses are proportional to the current density,
deposition time, and cathodic plating efficiency (i.e. the proportion of the current that contributes to film deposition rather than other processes such as hydrogen evolution) [page 164, lines 2-5].
	Morgan teaches electrodepositing compositionally modulated coatings (page 1, [0001])	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified an amount of phosphorous in the first layer described by Ross with wherein the first thickness is greater than the second thickness because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2141.03).
Morgan teaches that in embodiments, the second layer is substantially thicker than the first layer (page 13, [0131]). However, one having ordinary skill in the art is not limited to these embodiments because Morgan also teaches that in further embodiments, the first and second layers in the articles in the plurality have a thickness, e.g., independently ranging from about 200 to about 500 nm (page 13, [0130]). One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the thickness of the first layer by routine experimentation that would have achieved the desired multilayer structure (MPEP § 2141.03). 
Regarding claim 9, the method of Ross differs from the instant invention because Ross does not disclose applying heat to the laminated structure for a predetermined amount of time.  
	Morgan teaches that the coatings may be subject to an adjunct treatment, for example, chromate, carbonate, or heat treatment using techniques known to one of skill in the art, in order to increase corrosion resistance, hardness, or some other property of the coating (pages 11-12, [0116]).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Ross by applying heat to the laminated structure for a predetermined amount of time because subjecting the 

coatings to a heat treatment increases corrosion resistance, hardness, or some 
other property of the coating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 21, the method of Ross differs from the instant invention because Ross does not disclose wherein the first current density is 125 amps per foot squared (ASF) and the second current density is 25 amps per foot squared (ASF).
	Morgan teaches that in some embodiments, current density may be continuously or discretely varied with the range of about 0.5 to about 200 mA/cm2 (= about 0.465 to about 185.81 A/ft2) [page 10, [0106]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first current density and the second current density described by Ross with wherein the first current density is 125 amps per foot squared (ASF) and the second current density is 25 amps per foot squared (ASF) because discretely varying the current density with the range of about 0.5 to about 200 mA/cm2 provides compositionally modulated coatings.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 26, 2022